TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-14-00057-CV



                                   Ross O. Brown, Appellant

                                                 v.

                            The County of Comal, Texas, Appellee


    FROM THE DISTRICT COURT OF COMAL COUNTY, 274TH JUDICIAL DISTRICT
         NO. T-7993C, HONORABLE JACK H. ROBISON, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Appellant Ross O. Brown appeals from the trial court’s judgment awarding

delinquent property taxes to the County of Comal, Texas. In his appellate brief, the only relief

requested by Brown is reversal or a stay of the trial court’s judgment to allow himself and his wife

time to pay off the delinquent property taxes.

               The County has filed a motion to dismiss the appeal for want of jurisdiction. The

County’s motion states that payments have been made toward the delinquent taxes during the

pendency of the appeal and that the final payment was made on September 2, 2014, rendering

Brown’s appeal moot because no further controversy exists between the parties. See In re Kellogg

Brown & Root, Inc., 166 S.W.3d 732, 737 (Tex. 2005) (orig. proceeding) (noting that case becomes

moot if controversy ceases to exist on appeal). Brown has not responded to the motion to dismiss,
and we conclude, based on our review of the record, that the appeal has become moot. See Tex. R.

App. P. 42.3(a).

               “If a case is or becomes moot, the court must vacate any order or judgment previously

issued and dismiss the case for want of jurisdiction.” Heckman v. Williamson Cnty., 369 S.W.3d
137, 162 (Tex. 2012). Accordingly, we grant appellee’s motion, vacate the trial court’s judgment

signed on January 31, 2014, and dismiss this appeal as moot.



                                             __________________________________________

                                             David Puryear, Justice

Before Justices Puryear, Pemberton, and Field

Vacated and Dismissed for Want of Jurisdiction

Filed: January 22, 2015




                                                 2